DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant has amended claim 10 in a manner that claim 10 is now a substantial duplicate of claim 1.  Currently claim 1 is not allowable.  Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the silicone member" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2009/0298116) in view of Suzuki (US 2014/0051788).  This rejection was applied to claims 1-10 in Paragraphs 10-16 of the Non-Final Rejection mailed 08/05/22. The rejection remains in effect for claims 1, 2 and 6-10.  Please see Response to Arguments below. 

Claims 1, 2, 5, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2009/0298116) in view of Iijima et al. (US 2011/0039991). Fang teaches a cell culture apparatus. The embodiments of the device most relevant to the instant claims are shown in Figures 1-6 and described in Paragraphs 0027-0039.
Regarding claims 1, 3, 8, 9, and 10 — Fang teaches a cell culture apparatus comprised of a silicone member (100) having a holding part (substrate 104 with wells 106) for holding samples in Figures 1 and 3. The wells may have a depth of 5-100 microns. As shown in Figure 3, the holding part may also include a flow channel (microchannel 109) having a width of 5-50 microns. See Paragraphs 0028-0033. Fang does not teach an ionic conductive agent at 0.01-1 parts by mass per 100 parts by mass of the silicone.
Iijima teaches a transparent silicone rubber composition having antistatic properties.  The composition is comprised of a silicone having an ionic liquid which gives the silicone the antistatic properties. The ionic liquid has at least one alkenyl group as part of its cationic ion that may be a methacryl group of allyl group. See Abstract, Paragraphs 0001 and 0005-0028. In Paragraphs 0010-0028 (esp. Paras 0021-0028), Iijima teaches that adding a crosslinking agent and also the ionic conductive silicone in a blending amount of 0.05 to 1000 ppm of the silicone rubber results in a silicone rubber composition that may be formed into a transparent silicone rubber that may be formed devices such as game covers and cell phones. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the ionic conductive agent from Iijima with the device of Fang.  One of ordinary skill in the art at the time would have added the ionic conductive agent to the device of Fang in order to provide a silicone device having antistatic properties and excellent transparency as taught by Iijima. 
Regarding claim 2 — Figure 8A of Fang shows a silicone member having visible light transmittance.
Regarding claim 5 — Fang discloses an ionic liquid having a functional group which is comprised of an allyl group or methacryl group in Paragraph 0020. 
Regarding claim 6 — Fang teaches the cell culture apparatus substrate may be made of organopolysiloxane in Paragraph 0028.

Response to Arguments
Applicant’s arguments, filed 10/27/22, with respect to the rejection of claims 1, 2 and 5-10 under 35 U.S.C. 112(b) as being unpatentable over Fang et al (US 2009/0298116) in view of Suzuki (US 2014/0051788) have been fully considered and they are persuasive.  Applicant has amended claims 1 and 10 to address the issues set forth in Paragraph 5 of the Non-Final Rejection mailed 08/05/22 and argued this is sufficient to overcome the previous rejection. See the amended claims and pages 4-5 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn.  The Examiner further notes that both a new rejection and objection of claim 10 has been made above. 

Applicant’s arguments, filed 10/27/22, with respect to the rejection of claims 1, 2 and 5-10 under 35 U.S.C. 103 as being unpatentable over Fang et al (US 2009/0298116) in view of Suzuki (US 2014/0051788) have been fully considered and are partially persuasive.  Applicant has amended claims 1 and 10 to recite “the ionic conductive agent is an ionic liquid that has a cation includes a functional group which has a double bond” and deleted the phrase “the functional group which has an -OX group comprises at least one selected from a hydroxyl group and an alkoxysilyl group” in claim 5.  Applicant then argued that features of amended claims 1, 5, and 10 are not taught by the prior art Fang and Suzuki.  
Regarding claim 5 – The Examiner agrees with Applicant that the prior art does not teach “wherein the functional group which has a double bond comprises at least one selected from an allyl group, an acrylic group, and a methacrylic group” as recited in amended claim 5. The prior art Fang and Suzuki does not teach a functional group having a double bond comprised at least one selected from an allyl group, an acrylic group, and a methacrylic group. Therefore, the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Fang et al (US 2009/0298116) in view of Suzuki (US 2014/0051788) has been removed.  The Examiner has provided a new rejection that addresses the features of claim 5 in Paragraphs 10-15 above.
Regarding claims 1 and 10 – The Examiner respectfully disagrees with Applicant that the prior art Fang and Suzuki does not teach “the ionic conductive agent is an ionic liquid that has a cation, and the cation includes a functional group which has a double bond”. The Examiner directs Applicant to Paragraphs 0031-0032 of Suzuki which teaches an ionic conductive agent that is an ionic liquid (formula I) having a cyclic group including a five-membered, six-membered, or fused ring structure which includes a double bond structure. See the ring structures listed in Paragraph 0032. Therefore, claims 1, 2, and 6-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US 2009/0298116) in view of Suzuki (US 2014/0051788). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                         December 15, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798